Citation Nr: 0119343	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  97-23 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for a claimed seizure 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James L. March, Counsel





INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971 and December 1973 to December 1976.  He also served as a 
member of the Army National Guard.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
RO.  

In a March 1999 decision, the Board reopened the previously 
denied claims of service connection for pes planus and a 
seizure disorder.  These matters were remanded for additional 
development of the evidentiary and for merits adjudication.  

In May 2000, the RO granted service connection for pes 
planus; thus, that appeal has been rendered moot.  

In December 2000, the Board requested the opinion of a 
medical specialist from the Veterans Health Administration 
(VHA).  The requested opinion was received by the Board in 
January 2001.  



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

In March 1999, the Board remanded the case and directed the 
RO to take efforts to obtain additional medical records and 
to provide the veteran with a neurological examination for 
the purpose of identifying the nature of his claimed seizure 
disorder and arriving at an opinion as to whether that 
condition was related to service.  

The veteran was afforded a VA examination in July 1999.  The 
examining physician diagnosed the veteran as having a seizure 
disorder, but did not give a medical opinion as to the 
etiology of that condition.  

In a September 1999 statement, after additional records were 
submitted from private physicians who treated the veteran's 
seizure disorder since 1997, the same VA physician who 
performed the July 1999 examination opined that the veteran's 
seizure condition was not due to disease or injury that was 
incurred in or aggravated by active service or active duty 
for training.  It also included a note indicating that the 
physician had reviewed the veteran's claims file.

The veteran's representative subsequently asserted that the 
VA examination and opinion should have been rendered by a 
medical specialist in neurology.  In light of this request, 
the Board requested the opinion of a medical specialist from 
the VHA.  The requested opinion was received by the Board in 
January 2001.

The Board requested that the VHA expert provide an opinion as 
to whether it was at least as likely as not that the veteran 
had current disability manifested by seizures due to disease 
or injury that was incurred in or aggravated by either his 
periods of active service or any subsequent period of active 
duty for training with the National Guard.  

Instead, as discussed by the veteran's representative, the 
VHA specialist stated that "[a]t issue [was] not whether the 
individual suffered cause for his spells while in the service 
or National Guard, but what his condition actually [was]."  
He opined that the veteran probably had pseudoseizures but 
noted that the diagnosis should be confirmed before 
proceeding any further.  He recommended that this be 
accomplished at any of the VA Epilepsy Centers.  The VHA 
expert, however, failed to respond to the Board's question.  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
the claimed seizure since service.  In 
particular, he should be instructed to 
submit competent evidence to support his 
assertions that he is suffering from 
seizure activity due to disease or injury 
that was incurred in or aggravated by 
service.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Then, the RO should schedule the 
veteran for a VA neurology examination to 
determine the nature and likely etiology 
of his claimed seizure disorder.  If 
feasible, the examination should be 
conducted at a VA Epilepsy Center.  All 
efforts made toward conducting the 
examinations should be documented in the 
claims folder.  All indicated tests must 
be conducted.  The claims folder and a 
copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the requested study.  Based on 
his/her review of the case, the examiner 
should attempt to confirm the diagnosis 
of the veteran's claimed disability.  The 
examiner should then provide an opinion 
as to whether it is at least as likely as 
not that the veteran has current 
disability manifested by seizures due to 
disease or injury that was incurred in or 
aggravated by either of his periods of 
active service or any subsequent period 
of active duty for training.  A complete 
rationale for any opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

4.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



